Citation Nr: 1512213	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for bilateral flat feet.

2.  Entitlement to service connection for a left foot disability other than pes planus and hallux valgus, including degenerative disease of the first metatarsophalangeal joint, lateral subluxation of the proximal phalanx of the first metatarsophalangeal joint, and degenerative disease of the tarsometatarsal joint.

3.  Entitlement to a disability rating in excess of 10 percent for right foot hallux valgus with degenerative change in the first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

The issue of whether new and material evidence was presented to reopen a claim for service connection hallux valgus of the left great toe has been raised by the Veteran's January 2011 Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board lacks jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left foot disability other than pes planus and hallux valgus is REMANDED to the AOJ and addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A June 2007 rating decision most recently denied the claim for service connection for bilateral flat feet, citing a lack of evidence of aggravation; the Veteran was notified of his appellate rights but did not perfect his appeal.

2.  The VA treatment records, VA examinations, and some of the Veteran's lay statements are new, but not material, as they do not relate to an unestablished fact necessary to substantiate, and do not raise a reasonable probability of substantiating, the claim for service connection for bilateral flat feet.

3.  The Veteran's right foot hallux valgus with degenerative change in the first metatarsophalangeal joint is manifested by the need for orthotics; limitation of motion; hyperkeratotic lesions and callouses; marked hallux valgus deformity, with partial subluxation of the first metatarsophalangeal joint; noted forefoot varus deformity; a wide-based gait; bunion formation with tenderness; normal strength and intact sensation; degenerative disease in the first metatarsophalangeal joint; pain with walking more than a block or standing for more than one minute; and chronic pain not controlled with medication or treatment.


CONCLUSIONS OF LAW

1.  New and material evidence was not received since the June 2007 rating decision, and the claim for service connection for bilateral flat feet is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a 30 percent disability rating for right hallux valgus with degenerative change in the first metatarsophalangeal joint have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 5276-77, 5279-84 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in a February 2011 letter.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  While private treatment records were not obtained from Froedtert Memorial Hospital, the Veteran indicated that he was treated there only for his sleep disability and his ankles and knees, and that he did not receive any treatment related to his feet prior to receiving VA treatment.  See October 2011 and June 2007 VA Examinations.  He has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  

VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran a VA medical examination addressing the nature and etiology of any bilateral flat feet and the current severity of his right foot hallux valgus with degenerative changes.  The examinations are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data regarding functional impairment.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

While the May 2011 VA examiner did not clearly distinguish which of the Veteran's reported functional impairments were attributable to his right hallux valgus with degenerative change in the first metatarsophalangeal joint, the Veteran will not be prejudiced.  As discussed below, the Board has resolved all reasonable doubt in favor of the Veteran and attributed his reported limitations on walking and standing to his right hallux valgus with degenerative change in the first metatarsophalangeal joint.  38 C.F.R. §§ 4.3, 4.7 (2014).

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  New and material evidence.

The Veteran contends that his preexisting bilateral flat feet were aggravated beyond its natural progression by his active service.  See October 2011 Claim.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

A June 2007 rating decision most recently denied the claim for service connection for bilateral flat feet, citing lack of evidence of aggravation in service and for several decades after separation from service.  The Veteran was notified of his appellate rights but did not perfect his appeal, and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  

In January 2011, the Veteran filed a new claim for service connection for bilateral flat feet.  New VA treatment records were obtained, and the Veteran provided new lay statements in letters and during his May 2011 VA examination.  However, neither the treatment records nor the Veteran's lay statements contain evidence indicating that the Veteran's preexisting bilateral flat feet were aggravated beyond their natural progression by his active military service.  

While the May 2011 VA examiner was not asked to provide an opinion regarding whether the Veteran's preexisting bilateral flat feet were aggravated beyond their natural progression by service, the examination remains adequate.  The June 2007 VA examiner opined that the Veteran's bilateral flat feet were less likely than not aggravated beyond their natural progression by his active service, and, as noted above, no new evidence appears to indicate that they were.

Consequently, no new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for bilateral flat feet.  

B.  Right Hallux Valgus with Degenerative Changes.

The Veteran contends that his right foot symptoms are worse than what the May 2011 VA examiner described.  See November 2011 Notice of Disagreement.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's right foot hallux valgus with degenerative change in the first metatarsophalangeal joint is rated as a foot injury under Diagnostic Code 5284.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.

Based on the criteria under Diagnostic Code 5284, the Veteran is entitled to a disability rating of 30 percent for right hallux valgus with degenerative change in the first metatarsophalangeal joint because it more nearly approximates a "severe" foot disability.  The record does not establish that his right hallux valgus with degenerative change in the first metatarsophalangeal joint resulted in the actual loss of use of the foot or limitation of motion and functional impairment that more nearly approximates the loss of use of the right foot.  

During an October 2010 VA podiatry consultation, the Veteran reported that his orthotics had flattened.  The VA podiatrist revealed a noted forefoot varus deformity of six degrees; marked hallux valgus deformity, grade II, with partial subluxation of the first metatarsophalangeal joint; range of motion of the metatarsophalangeal joint limited to 45 degrees of flexion and extension, but without pain on motion or crepitus; and hyperkeratotic lesions.  See October 2010 VA Podiatry Consultation.  

The May 2011 VA examiner found the Veteran had a wide-based gait that was slow and mildly protective; a callous on the first metatarsal joint; bunion formation with tenderness, but without warmth, redness, or inflammation; normal plantar and dorsiflexion strength of the great toe; and intact sensation.  An x-ray revealed degenerative disease in the first metatarsophalangeal joint, with moderate narrowing of the joint space; moderate varus deformities of the first metatarsal; and valgus of the first toe, with slight soft tissue prominence medial to the first metatarsal heads consistent with small bunions.  The May 2011 VA examiner diagnosed the Veteran with moderate hallux valgus and metatarsus primus varus with small bunions and mild-to-moderate degenerative disease in the first metatarsophalangeal joint.  

The Veteran is competent to report that he has pain with walking that was improved with Tylenol and prescribed orthotics; that walking barefoot on carpeted floors at home does not aggravate his pain; and that he used a cane only during winter months, and did not use an assistive device "most days."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); May 2011 VA Examination.  He is also competent to report that he was not limited in sitting work due to his feet, but could not stand for over one minute without pain, could not stand up to cook, could not clean his house, and had to take baths because he could not stand up to shower.  See May 2011 VA Examination; November 2011 Notice of Disagreement.  In March 2012, the Veteran denied numbness, tingling, or burning of the feet or toes and open sores on the feet, but reported continued chronic pain that was not controlled with medication or treatment.  His reports are credible and entitled to substantial probative weight.  

The Veteran is still able to use his right foot and has not alleged that his functional impairment is equivalent to the actual loss of a foot, and medical evidence does not establish that his functional impairment more nearly approximates the actual loss of a foot.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran to find that his right hallux valgus with degenerative change in the metatarsophalangeal joint more nearly approximated a "severe" foot disability.  38 C.F.R. §§ 4.3, 4.7.

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the foot are Diagnostic Codes 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5276 (flatfoot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5280 (unilateral hallux valgus), 5281 (unilateral severe hallux rigidus), 5282 (hammer toe), 5283 (malunion or nonunion of tarsal or metatarsal bones), 5284 (other foot injuries), and 5311 and 5312 (muscle injuries).  The Veteran is not currently service connected for a group of minor joints affected by arthritis or for bilateral flatfoot.  A higher rating is not available under 5277, 5279, 5280, 5281, and 5282.  Further, service connection has not been established for pes cavus or claw foot and, moreover, his right hallux valgus with degenerative change in the first metatarsophalangeal joint involves primarily the right great toe, not the entire foot.    

Consideration was given to assigning staged ratings; however, at no time during the relevant period have the Veteran's disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran is competent to report that he experienced pain, stiffness, and difficulty walking and standing for prolonged periods, as these symptoms and events are lay-observable.  He is, however, not competent to determine that any amputation or other procedure would be necessary, or that his great toe symptoms are equivalent to the actual loss of the right foot.  These are complex medical questions that require specialized knowledge and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

The Veteran's claim also does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   As Diagnostic Code 5284 applies generally to any foot disability, the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  Further, his disability picture is not exceptional or unusual, the record does not reveal, and the Veteran has not alleged, that his right hallux valgus with degenerative change in the first metatarsophalangeal joint required frequent emergency room visits, hospitalizations, or marked interference with employment.  While he no longer works, the Veteran reported that it was due to his sleep disability, not his right great toe symptoms or functional impairments.  Moreover, there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record does not contain evidence of unemployability, as the Veteran asserted that he was unable to work due to a sleep disability, not the disability currently on appeal.

Consequently, the preponderance of the evidence is against assigning a rating in excess of 30 percent for right hallux valgus with degenerative change in the first metatarsophalangeal joint.  


ORDER

New and material evidence was not presented and the petition to reopen the claim for service connection for bilateral flat feet is denied.

A disability rating of 30 percent, but no higher, for right hallux valgus with degenerative change in the first metatarsophalangeal joint is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The May 2011 VA examiner failed to provide an opinion regarding the nature and etiology of several of the Veteran's left foot diagnoses.  As the claim on appeal is for a "left foot disability," and not for any specific disability in particular, the absence of medical nexus opinions is relevant.  Without these opinions, the record does not contain sufficient information to make a decision on the claim, as the Board lacks the medical expertise to provide medical nexus opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, and any private treatment providers identified by the Veteran.

2. Obtain an addendum opinion from the May 2011 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any left foot disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  

The examiner should review this Remand and the claims file and provide an opinion regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any left foot disability was incurred in service, is etiologically related to an in-service injury, event, or disease, or was manifest to a compensable degree within one year after the Veteran's discharge from service;

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any left foot disability is proximately due to or, in the alternative, chronically worsened beyond the natural progression by service-connected disability.   

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


